Citation Nr: 1741788	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  17-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for residuals of a traumatic brain injury (TBI), to include neurological disorder of the face.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1959 to March 1977, and from April 1977 to March 1980.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The matters of entitlement to service connection for a psychiatric disorder (other than PTSD) and for a cognitive disorder, have been raised by the record, such as in a May 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the entire appeal period, the Veteran's TBI residuals is manifested by no worse than Level 0 impairment due to subjective symptoms that are medically attributable to TBI.   


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial disability rating greater than 10 percent for TBI residuals have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8045 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Regarding the appeal for increased initial compensation for TBI residuals because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations to determine the nature and severity of his TBI residuals, to include a TBI workup, a neurological examination, and a psychiatric examination.  

Evaluation for TBI Residuals

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, for the reasons discussed below, the facts show that staged ratings are not appropriate in this case. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When rating manifestations of a service-connected disability by analogy, such manifestations must be rated by analogy under a closely related disability with similar anatomical localization and symptomatology.  38 C.F.R. § 4.20. The basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  In other words, ratings are assigned based on functional impairment.  38 C.F.R. § 4.10.  

The Veteran's service-connected TBI residuals are currently rated as 10 percent for the entire appeal period under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045.  The Veteran contends that this rating does not accurately depict the severity of his disability. The Board notes that the Board granted service connection for residuals of TBI in a March 2017 Board decision.  Specifically, the Board granted service connection for a neurological disorder of the face to include residuals of a TBI, and the Board specifically discussed the Veteran's neurological symptoms of the face.  

Because DC 8045 contemplates the Veteran's service-connected TBI and his symptoms associated with TBI, the Board will consider the criteria under DC 8045.  The Board has considered the applicability of other diagnostic codes and finds that no other codes are for application. 

DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  

First, VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130  (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  38 C.F.R. § 4.71a, DC 8045.  When there is no diagnosis of a mental disorder, VA must evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Here, as discussed below, the Veteran's emotional and behavioral manifestations, to include his subjectively reported emotional and behavioral manifestations, are not medically attributable to TBI.  To the extent the Veteran has claimed VA compensation benefits for such emotional and behavioral manifestations, the Board has referred the matter to the AOJ for initial consideration. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Here, as discussed below, the Veteran's cognitive impairments and cognitive manifestations, to include his subjectively reported cognitive impairments, are not medically attributable to TBI.  To the extent the Veteran has claimed VA compensation benefits for such cognitive manifestations, the Board has referred the matter to the AOJ for initial consideration.

Also, subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  As discussed below, there is no distinct for diagnosis or objective evidence of the Veteran's service-connected neurological symptoms of the face.  Therefore, the Board will evaluate the Veteran's subjective reports of neurological symptoms of the face under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified," below. 

VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Here, as further discussed below, the Veteran does not have a distinct diagnosis to account for his residuals of TBI.  

Further, VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a , Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code. Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  

Here, again, the Veteran does not have objective physical dysfunction, to include neurological dysfunction, associated with service-connected TBI.  Indeed, as discussed below, the Veteran's neurological symptoms are subjective and are not supported by any objective evidence of nerve or nerve root involvement.  Conjectural analogies will be avoided, as will the use of analogous rating for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Because objective neurological impairment is not supported by the medical findings, and the evidence shows that the Veteran's residuals of neurological symptoms are subjective, the diagnostic codes pertaining to objective neurological impairments other than DC 8045 are not for application.  

The Veteran is competent to report his symptoms during the appeal period.  The Veteran's friends and family are also competent to report their observations of the Veteran.  The Board notes that the Veteran, his friends, and his wife, have competently reported psychiatric symptoms, emotional symptoms, and cognitive impairments.  For example, in his March 2017 Form 21-0958, the Veteran reports that he was put in a straight jacket due to his confusion.  Also, in an April 2017 letter from a social worker R. S., the Veteran's behavioral and psychiatric symptoms such as moodiness and memory issues are described.  In an April 2017 letter from an unnamed social work student, the Veteran's various functional impairments are described.  In an April 2017 letter from an unnamed friend with an undergraduate degree in psychology, who specifically stated he or she was not a medical professional, described his/her belief in that the Veteran has manic depressive episodes or mood swings, and the letter describes other cognitive impairments and behavioral symptoms.  

The Veteran contends, such as in his April 2017 statement and in a December 2012 statement, that all of his reported emotional, behavioral, psychological, and cognitive manifestations, and the functional impairments therefrom, are medically attributable to his service-connected TBI. The Veteran's wife, such as in November 2012 and May 2013 statements, also essentially contends that the Veteran's emotional and behavioral symptoms are attributable to his in-service TBI.  However, the Board finds that the determination as to which of the Veteran's symptoms, to include physical, emotional, and neurological symptoms, are attributable to TBI, are essentially medical questions.  There is no indication that the Veteran or his wife has medical training or expertise, to include in the field of neurology.  Thus, the Veteran's and his wife's determinations as to which of his symptoms are attributable to service-connected TBI, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, these lay determinations by the Veteran and his wife have no probative value.  

On the other hand, as discussed below, the medical evidence shows that it is possible to differentiate which symptoms and functional impairments may be attributable to his service-connected TBI, as opposed to a separate nonservice-connected disability or to his post-service nonservice-connected head injuries.  Therefore, below, the Board will consider only the symptoms shown by the competent medical evidence as being medically attributable to his service-connected TBI in rendering an evaluation for the same.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Again, to the extent the Veteran has claimed VA compensation benefits for his reported cognitive, emotional, and behavioral manifestations, the Board has referred the matter to the AOJ for initial consideration. 

The below-described medical findings have probative value, as these were rendered by medical professionals with the medical training and expertise to determine the nature of the Veteran's residuals of TBI and to determine whether there are any diagnosable disorders to account for his reported symptoms.  Further, they were rendered based on examination of the Veteran and based on medical testing, and rendered based on the Veteran's lay statements.  

On VA psychiatric examination in February 2012, after examination of the Veteran and review of the Veteran's claims file, the VA examiner opined that the Veteran does not have a diagnosable psychiatric disorder.  

On VA TBI examination in December 2012, the examiner diagnosed the Veteran with TBI.  The Veteran reported that he still has a left sided bump on his head and numbness.  However, on physical examination, the VA examiner found no bump.  The examiner also found that the Veteran had equal sensations on both sides of the face.  The examiner stated that the Veteran was confusing a (nonservice-connected) occipital protuberance with the bump, and the examiner noted that the Veteran later said that the bump might have disappeared.  The examiner provided findings regarding the Veteran's level of functional impairment under each facet included in the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Other Otherwise Classified."  However, the examiner expressly stated that the Veteran does not have any subjective symptoms [besides the already noted numbness] or any mental or physical or neurological conditions or residuals attributable to his in-service TBI. The examiner stated that the Veteran's cognitive and emotional problems are not related to the Veteran's service-connected TBI, as he appeared to have recovered fully after his in-service TBI.  The examiner also noted the Veteran's history of nonservice-connected head injuries that occurred after separation from service.  

On VA neurological examination in April 2017, the Veteran reported that he has had left sided numbness and discomfort therefrom since service.  The Veteran stated that he has not received neurological care.  The examiner, a physician, noted that testing that day rendered normal results.  The examiner stated that there is no objective medical evidence of records to substantiate subjective complaints of facial numbness.  The examiner stated that the clinical exam evidences sensation to be intact.  

On review, during the entire appeal period, the evidence shows that Veteran's service-connected TBI residuals are manifested by the subjective symptom of facial numbness that results in chronic discomfort on the left side of his face.    

Under DC 8045, subjective symptoms that do not warrant a separate psychiatric or physical diagnosis is rendered based on a table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Other Otherwise Classified."  In this table, there are 10 important facets of TBI related to such symptoms.  The table provides criteria for levels of impairment for each facet, as appropriate.  If no facet is evaluated as "total" or totally disabling, then VA is to assign the overall percentage evaluation based on the level of the highest facet as follows:  0=0 percent; 1=10 percent; 2 =40 percent; 3= 70 percent.  Symptoms listed as examples are only examples.  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from the "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, getting in or out of bed or a chair, and using the toilet.  

The above-discussed evidence shows that any subjectively reported impairment to the Veteran's facets of memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity (with intact motor and sensory system); visual spatial orientation; neurobehavioral effects; communication; and, consciousness, are not medically attributable to TBI.  Therefore, the Board will not consider such impairments when rendering an evaluation for residuals of TBI.  

Based on the above evidence, the Board finds that the Veteran's facet of subjective symptoms more nearly approximates a Level 0 of impairment.  Under DC 8045, a Level 0 impairment accounts for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples include: mild or occasional headaches, mild anxiety.  A  Level 1 impairment accounts for three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living (IADLs); or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  A Level 2 impairment for this facet requires three or more subjectively symptoms that moderately interfere with work, IADLs; or work, family, or other close relationship.  Examples include marked fatigability and blurred or double vision.  The Board notes that the Veteran is separately service-connected for tinnitus, and the Board adjudicated the matter of increased compensation for tinnitus in its March 2017 Board decision.  A matter regarding tinnitus is not on appeal and is not before the Board at this time. 

Here, there is no lay report or medical evidence to show that the Veteran's numbness of the face interferes with work, instrumental activities of daily living (IADLs); or work, family, or other close relationships.   There is also no medical evidence to show that the Veteran has any other symptom other than numbness of the face that is attributable to service-connected TBI.  Again, the Veteran's reported functional impairments due to such reported symptoms such as cognitive dysfunction are not shown to be medically attributable to service-connected TBI.  For these reasons, the criteria for a Level 1 level of impairment of this facet are not met or approximated.  

On review, the Veteran's highest level of impairment due to his symptoms attributable to TBI for any of the applicable facets under the table titled Cognitive Impairment and Other Residuals of TBI Other Otherwise Classified is Level 0.  Level 0 warrants a 0 percent rating under DC 8045 for the entire appeal period for TBI residuals.  The Veteran's currently assigned rating of 10 percent under DC 8045 thus contemplates the Veteran's disability picture.  

At no point during the appeal period have the criteria for a rating greater than that discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than that discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased compensation for TBI residuals.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).   



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating greater than 10 percent for residuals of a traumatic brain injury (TBI), to include neurological disorder of the face, is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


